Cite as 2016 Ark. 147


                 SUPREME COURT OF ARKANSAS
                                       No.   CV-15-179

TRAVIS TRAMMELL
                                                 Opinion Delivered: April   7, 2016
                                APPELLANT

V.                                               APPEAL FROM THE BENTON
                                                 COUNTY CIRCUIT COURT
LINDA MARLENE WRIGHT                             [46CV-14-193-2]
                                  APPELLEE
                                                 HONORABLE JOHN R. SCOTT,
                                                 JUDGE


                                                 REVERSED AND REMANDED.


                           PAUL E. DANIELSON, Associate Justice

        Appellant Travis Trammell filed this interlocutory appeal challenging the order of

 the Benton County Circuit Court denying his motion for summary judgment on the basis

 of immunity. This court assumed jurisdiction of this case from the Arkansas Court of Appeals

 pursuant to Arkansas Supreme Court Rule 1-2(b)(6) as it involves a statutory-interpretation

 issue. On appeal, Officer Trammell asserts that undisputed proof demonstrates no intent to

 commit the tort of false arrest or false imprisonment, and, to the extent that the proof

 demonstrates negligence, Officer Trammell is immune from suit pursuant to Arkansas Code

 Annotated section 21-9-301 (Supp. 2015). He also argues that section 21-9-301 grants

 immunity against all tort claims, including intentional torts, and asks that we overrule all

 prior case law to the contrary. We reverse and remand for the entry of an order consistent

 with this opinion.
                                   Cite as 2016 Ark. 147

      Officer Trammell is a police officer with the Bella Vista Police Department. The

record reflects that on May 14, 2012, Officer Trammell received a report that shots had

been fired in the area known as the “Grosvenor Gravel Pits,” an area that is off-limits for

shooting. While investigating the area, Officer Trammell approached Appellee Linda

Wright, her co-worker, her daughter, and her daughter’s friend. Officer Trammell spoke

to Wright and asked for her driver’s license, which she gave him. Upon running Wright’s

identification, the Arkansas Crime Information Center (“ACIC”) showed that Wright had

an outstanding warrant for her arrest for failing to appear in Elkins District Court in

Washington County. ACIC indicated the same name, date of birth, driver’s license number

and picture belonging to Wright.

      Wright denied being the subject of the warrant. Officer Trammell then returned to

his car and called Washington County dispatch on the radio and asked dispatch to confirm

the warrant. Dispatch confirmed that the warrant was valid. Officer Trammell arrested

Wright and transported her to the Benton County Sheriff’s Office, which held her until

Washington County Sheriff’s Office could pick her up. After arriving at the Washington

County Sheriff’s Office, Wright bonded out of jail.

      Wright was ultimately cleared of wrongdoing. The warrant had been issued against

“Linda M. Wright,” a person having a different home address, date of birth, and driver’s

license number than Wright. Officer Trammell testified in his deposition that he never saw

the warrant at the scene of the arrest. It was not the police department’s practice for an

officer to call the agency to have someone look at the warrant and read the identifying




                                            2
                                    Cite as 2016 Ark. 147

information. The individual who entered the warrant into the ACIC system assigned it to

Wright’s name, driver’s license number, date of birth, and photo.

       On May 10, 2013, Wright filed a complaint against Officer Trammell in his personal

capacity, alleging that he committed the state-law torts of false arrest and false imprisonment.

Officer Trammell filed his first motion for summary judgment, which was denied by the

circuit court because the court found that a material fact existed as to whether Officer

Trammell exercised due diligence in arresting Wright and taking her into custody. Officer

Trammell appealed the circuit court’s denial to the Arkansas Court of Appeals. The court

of appeals found that it was uncertain that the circuit court ruled on the immunity issue and

dismissed the appeal without prejudice for lack of a final, appealable order. See Trammell v.

Wright, 2014 Ark. App. 439, 439 S.W.3d 718. On remand, Officer Trammell moved for

summary judgment a second time, exclusively on the issue of immunity, which the circuit

court denied.

       As a general rule, the denial of a motion for summary judgment is neither reviewable

nor appealable. See City of Fayetteville v. Romine, 373 Ark. 318, 284 S.W.3d 10 (2008); Ark.

River Educ. Servs. v. Modacure, 371 Ark. 466, 267 S.W.3d 595 (2007). However, that general

rule does not apply where the refusal to grant a summary-judgment motion has the effect

of determining that the appellant is not entitled to immunity from suit, as the right of

immunity from suit is effectively lost if a case is permitted to go to trial. See Romine, 373
Ark. 318, 284 S.W.3d 10; Modacure, 371 Ark. 466, 267 S.W.3d 595. The issue of whether

a party is immune from suit is purely a question of law and is reviewed de novo. See Romine,

373 Ark. 318, 284 S.W.3d 10 (citing Smith v. Brt, 363 Ark. 126, 211 S.W.3d 485 (2005)).


                                               3
                                   Cite as 2016 Ark. 147

       On appeal, Officer Trammell argues that he did not commit the torts of false arrest

or false imprisonment and that if the proof does demonstrate negligence, he is entitled to

immunity pursuant to section 21-9-301. Wright asserts that the circuit court was correct in

denying immunity because Officer Trammell’s acts were not negligent, but intentional, and

officials are not immune from intentional acts. Specifically, she argues that Officer Trammell

committed the torts of false arrest and false imprisonment by intentionally refusing to verify

the identifying information on the warrant. She contends that if Officer Trammell had

asked someone to look at the face of the warrant, he would have known that she was not

the subject of the warrant and she would not have been arrested.

       “False arrest” is a name sometimes given to the tort more generally known as “false

imprisonment.” Headrick v. Wal-Mart Stores, Inc., 293 Ark. 433, 435, 738 S.W.2d 418, 420

(1987) (citing W. Prosser & W. Keeton, The Law of Torts 47 (5th ed. 1984)). False

imprisonment is the unlawful violation of the personal liberty of another consisting of

detention without sufficient legal authority. See Grandjean v. Grandjean, 315 Ark. 620, 869
S.W.2d 709 (1994); Headrick, 293 Ark. 433, 738 S.W.2d 418; Moon v. Sperry & Hutchinson

Co., 250 Ark. 453, 465 S.W.2d 330 (1971).

       The facts are undisputed. The actual warrant was not for Wright, but for a different

person with the same name. Officer Trammell was not in possession of the actual warrant

at the time of the arrest, but followed the police department’s practice and relied on the

information provided by ACIC. When Wright stated that she was not the subject of the

warrant, Officer Trammell sought verification of that information from dispatch in

Washington County. All of the information that Officer Trammell had in his possession,


                                              4
                                   Cite as 2016 Ark. 147

which was verified by dispatch, indicated that Wright was the subject of the warrant.

Wright has provided no facts to support her argument that Officer Trammell committed

the intentional torts of false arrest or false imprisonment. Therefore we hold as a matter of

law that Officer Trammell did not commit the intentional torts of false arrest or false

imprisonment.1

       Officer Trammell asserts that, to the extent the proof demonstrates negligence on his

behalf, he is immune from suit pursuant to section 21-9-301. He further argues that section

21-9-301 grants immunity against all tort claims, including intentional torts. This court has

consistently held that section 21-9-301 provides city employees with immunity from civil

liability for negligent acts, but not for intentional acts. See Romine, 373 Ark. 318, 284
S.W.3d 10; Brt, 363 Ark. 126, 211 S.W.3d 485; Deitsch v. Tillery, 309 Ark. 401, 833 S.W.2d
760 (1992). Wright has not alleged any acts of negligence against Officer Trammell, only

intentional torts. Because we hold that Officer Trammell has not committed any intentional

torts, we will not address his last point on appeal that section 21-9-301 grants immunity

against all tort claims, including intentional torts. We find that the circuit court erred by

denying summary judgment based on immunity.


       1
         The dissent alleges that the majority has “erroneously conducted its own trial on the
pleadings” in finding that Officer Trammell did not commit the intentional torts of false
arrest and false imprisonment. On the contrary, the majority has plainly stated that Officer
Trammell did not commit the intentional torts of false arrest or false imprisonment as a
matter of law. After wrongfully accusing the majority of making improper findings of fact,
the dissent proceeds to make very specific findings of fact. For example, the dissent makes
the findings that “there is no way in which Trammell could have ‘reasonably believed’ that
Wright was the person to be arrested”; that Trammell “had no authority to make an arrest”;
that “[t]he false imprisonment alleged here was not the result of errors by court personnel”;
and that “the fault lay with the law enforcement officer.”


                                              5
                                   Cite as 2016 Ark. 147

       We reverse the order of the circuit court and remand for the entry of an order

consistent with this opinion.

       Special Justice D. CHRIS GARDNER concurs.

       BAKER and HART, JJ., dissent.

       WOOD, J., not participating.

        CHRIS GARDNER, Special Justice, concurring. I concur with the majority’s

 result in this matter. Although the undisputed facts could support a finding by the trier

 of fact that the tort of false arrest was committed by Officer Trammell, the central question

 is whether Officer Trammell enjoys immunity for such a tort under A.C.A. § 21-9-301

 and interpretive case law given the undisputed fact presented. The Arkansas Crime

 Information Center (“ACIC”) specifically identified Wright as being the subject of an

 arrest warrant. Officer Trammell did not have possession of the arrest warrant. Wright

 advised Officer Trammell that she was not the correct person named in the warrant, and

 based on that assertion Officer Trammell took additional precautions by contacting other

 law enforcement officials to confirm the validity of the warrant and its application to

 Wright. Both the warrant and its application to Wright were confirmed by other law

 enforcement officials in Washington County after Officer Trammell’s inquiry. Based on

 this information, Officer Trammell arrested Wright who was booked in Benton County.

 It was subsequently discovered that Wright was not the intended subject of the warrant,

 although ACIC specifically identified Wright as being the person who was the subject of

 the warrant.




                                              6
                                   Cite as 2016 Ark. 147

       In determining whether statutory immunity granted under A.C.A § 21-9-301

extends to public officers and employees, Arkansas case law has heretofore focused upon

the nature of the alleged tort, i.e. is the tort one of negligence or an intentional tort,

rather than the conduct of the actor. False imprisonment, or false arrest, under its classic

definition is an intentional tort, and if committed by a public officer or employee would

seemingly not enjoy immunity under any circumstances in light of this Court’s opinion

in Battle v. Harris, 298 Ark. 241, 766 S.W.2d 431, even if the public officer or employee

acted completely in good faith and reasonably believed under the circumstances that

his/her actions were lawful. Applying immunity based solely on a negligence v.

intentional tort analysis is insufficient, and this Court’s opinion in Battle, and other similar

prior cases, should be qualified to the extent necessary to accommodate the additional

following analyses.

       Other authorities frequently consider the conduct of the actor asserting

immunity rather than an analysis of the nature of the underlying tort. For example,

“qualified immunity” is defined as the “[a]ffirmative defense which shields public officials

performing discretionary functions from civil damages if their conduct does not violate

clearly established statutory or constitutional rights of which a reasonable person would

have known.” Black’s Law Dictionary 752 (6th ed. 1990) (emphasis added).

       Comments to the Restatement (Second) of Torts § 895D (1979) set forth

varying circumstances under which immunity has been applied to the discretionary actions

of public officers and employees: “…the existence of the “immunity” may be treated as




                                               7
                                  Cite as 2016 Ark. 147

meaning that the officer is not liable if he made his determination and took the action that

harmed the other party in good faith, in an honest effort to do what he thought the

exigencies before him required.” Restatement (Second) of Torts § 895D cmt. e (1979).

Further “…the existence of immunity may mean that the officer is not liable if his

determination to take or not to take the action was reasonable. In a tort action against

him, there is thus another issue of fact – the reasonableness of his decision, [provided] he

was acting in good faith.” Id. at § 895D cmt. e (alteration in original). Accordingly, the

conduct of the actor is a material consideration in determining whether immunity should

apply, and Restatement (Second) of Torts § 895D suggests that such should be the case

even when the tort is deemed an intentional tort, as opposed to one merely for

negligence.

       In similar mistaken identity cases in other jurisdictions, the officer’s immunity from

liability hinged upon whether the officer in good faith and, after due diligence,

reasonably believed the arrestee to be the person intended by the warrant. See Sanders v.

Jacobs, 119 Ga.App. 101, 166 S.E.2d 433 (1969); Robinson v. City of Winston-Salem, et al.,

34 N.C.App. 401, 238 S.E.2d 628 (1977); and Pierson v. Multnomah County, 301 Or.
48, 718 P.2d 738 (1986).

       In summary, in determining whether a public officer or employee is immune

for tortuous conduct, whether alleged as negligence or an intentional tort, the officer’s or

employee’s conduct should be scrutinized in addition to the analysis of the nature of the

tort. If the officer or employee acted, or omitted to act, in the general scope of his/her

authority, in good faith, and reasonably believed that his/her action or inaction was


                                             8
                                  Cite as 2016 Ark. 147

 lawful under the circumstances, then immunity should be extended to such acts or

 inaction.

        In the present case, Officer Trammell asserted the affirmative defense of immunity

 and made a prima facie showing of entitlement to summary judgment on the issue. Wright

 was required to meet proof with proof by showing a genuine issue as to a material fact.

 Dixie Ins. Co. v. Joe Works Chevrolet, Inc., 298 Ark. 106, 766 S.W.2d 4 (1989). Wright

 failed to do so. The undisputed facts show no evidence whatsoever that Officer Trammell

 intended to arrest or detain Wright unlawfully, but did so pursuant to an otherwise valid

 warrant naming another person of the same gender and bearing a near identical name.

 The facts do not demonstrate that Officer Trammell acted in bad faith or, after additional

 diligent inquiry, unreasonably believed that Wright was not the intended subject of

 the warrant. In such instances, statutory immunity should apply, and Officer Trammell’s

 motion for summary judgment should have been granted. The circuit court’s ruling

 should be reversed and the matter remanded instructing the circuit court to enter

 summary judgment in favor of Officer Trammell on the issue of immunity.

       JOSEPHINE LINKER HART, Justice, dissenting.The question presented is simply

whether Officer Travis Trammell is immune from liability for arresting and imprisoning

Linda Wright without any legal authority to do so. The majority’s analysis does not focus

on whether Travis Trammell was entitled to summary judgment on immunity but instead

answers the merits of Wright’s underlying claims, finding that “Trammell did not commit

the intentional torts of false arrest or imprisonment.” Moreover, by basing its analysis on

this finding of fact, the majority errs in reversing the circuit court’s decision to deny


                                             9
                                   Cite as 2016 Ark. 147

Trammell’s motion for summary judgment on the basis of immunity. Thus, I respectfully

dissent.

       Pursuant to Rule 2 of the Arkansas Rules of Appellate Procedure–Civil, this court

can hear appeals only from final orders or orders that fit within a specific exception. The

majority purports to act under the exception set out in Rule 2(a)(10) of the Arkansas Rules

of Appellate Procedure–Civil, which permits an appeal from an interlocutory “order

denying a motion to dismiss or for summary judgment based on the defense of sovereign

immunity or the immunity of a government official.” Instead, the majority has ignored the

immunity issue and erroneously conducted its own trial on the pleadings and concluded

that “As a matter of law, Trammell did not commit the intentional torts of false arrest or

false imprisonment.” The majority’s holding that the facts pleaded by Ms. Wright do not

constitute the intentional tort of false imprisonment is not an argument that Trammell made

to the circuit court, and it was not ruled on by the circuit court.

       Moreover, the majority’s decision to reverse on this finding is erroneous. A motion

for summary judgment based on qualified immunity is precluded only when the plaintiff has

asserted a constitutional violation, demonstrated that the constitutional right is clearly

established, and raised a genuine issue of fact as to whether the official would have known

that the conduct violated that clearly established right. Baldridge v. Cordes, 350 Ark. 114,

119, 85 S.W.3d 511, 514 (2002). Thus, an official is immune from suit if his actions did not

violate clearly established principles of law of which a reasonable person would have

knowledge. Id., 85 S.W.3d at 514. The right to not be arrested without probable cause has,

of course, long been a clearly established constitutional right. Id. at 119, 85 S.W.3d at 120;


                                              10
                                     Cite as 2016 Ark. 147

Ark. Const. art. II, § 15 (stating that the “right of the people of this State to be secure in

their persons, houses, papers, and effects, against unreasonable searches and seizures, shall

not be violated; and no warrant shall issue, except upon probable cause, supported by oath

or affirmation, and particularly describing the place to be searched, and the person or thing

to be seized”).

       False imprisonment is an intentional tort. The Restatement (Second) of Torts

provides that “an actor is subject to liability to another for false imprisonment if . . . he acts

intending to confine the other or a third person within boundaries fixed by the actor.”

Restatement (Second) of Torts § 35(1)(a) (Am. Law Inst. 1965). Moreover, as here, the

“confinement may be by taking a person into custody under an asserted legal authority.”

Restatement (Second) of Torts § 41(1).

       A person’s or organization’s entitlement to immunity is determined from the

pleadings. See, e.g., Felton v. Rebsamen Med. Ctr., Inc., 373 Ark. 472, 284 S.W.3d 486

(2008). When we examine the pleadings, we are obligated to treat the facts alleged in the

complaint as true and view them in the light most favorable to the party who filed the

complaint. Travelers Cas. & Sur. Co. of Am. v. Ark. State Highway Comm'n, 353 Ark. 721,

726, 120 S.W.3d 50, 52 (2003). Accordingly, this court’s de novo review is limited to the

very simple question of whether Ms. Wright has stated a cause of action for false arrest/false

imprisonment in her pleadings. Under Arkansas law, immunity is jurisdictional immunity

from suit. Id.




                                               11
                                    Cite as 2016 Ark. 147

      The majority states that Wright “has provided no facts to support her argument that

Officer Trammell committed the intentional torts of false arrest or false imprisonment.” 2


      2
       The complaint stated in part as follows:

      5. On May 14, 2012, Wright was with a group of people who were in Bella Vista,
      Benton County, Arkansas. Trammell, a police officer with the City of Bella Vista,
      Arkansas, came into contact with Wright. Trammell informed Wright that Wright
      had a warrant for her arrest out of the district court in Elkins, Arkansas, on a charge
      of Failure to Appear.

      6. Wright immediately informed Trammell that there must be a mistake because she
      had never been charged with anything in Elkins, never had a court date for anything
      in Elkins, and could not possibly have a warrent for Failure to Appear out of Elkins.
      Wright gave her Arkansas Drivers license to Trammell, and Trammell went back to
      his police car for several minutes.

      7. After several minutes, Trammell again approached Wright and said that the
      warrant was indeed for her. Trammell then placed Wright under arrest, placed her
      in handcuffs, and transported her to the Benton County jail, located in Bentonville,
      Benton County, Arkansas.

      8. Trammell placed Wright in the custody of the Benton County jail on May 14,
      2012, at approximately 7:11 p.m. Wright remained in the Benton County jail until
      May 15, 2012, at approximately 4:22 a.m. at which time she was released into the
      custody of the Washington County Sheriff’s Office. Wright remained in police
      custody and was transferred to the Washington County Jail. Wright remained in the
      Washington County jail until approximately 10:00 a.m. on May 15, 2012, at which
      time she bonded out of jail by paying a bonding company.

      9. The Warrant of Arrest relied on by Trammell on the charge of Failure to Appear
      out of Elkins District Court was for the following person: “Linda M. Wright,”
      address of “321 Madison 2595, Huntsville, Arkansas 72740,” with a date of birth of
      June 16, 1972, and an Arkansas Driver’s License number of 925033990. This
      information is on the front of the warrant itself and was available for view and
      confirmation by Trammell on the night he arrested Wright.

      10. As indicated on her Arkansas Driver’s License, which she gave to Trammell on
      the night of her wrongful arrest, Wright’s name is “L. Marlene Wright.” Her address
      on the night of her wrongful arrest was 4106 W. Mockingbird Lane in Rogers,
      Arkansas 72756. Wright’s dates of birth is February 24, 1973. Wright’s Arkansas


                                                  12
                                   Cite as 2016 Ark. 147

Her complaint, however, stated that she was arrested by Officer Trammell without a valid

warrant. In its analysis, the majority appears to conflate intentional conduct with malicious

conduct. Malice, however, is irrelevant in determining whether a false imprisonment has

occurred. The Restatement provides that if an “act which causes another’s confinement is

done with the intention of causing the confinement, the actor is subject to liability although

his act is not inspired by personal hostility or desire to offend.” Restatement (Second) of

Torts § 44. This court has emphasized the point that a police officer’s state of mind is not

an element of the tort of false arrest or false imprisonment. An “officer, without a particle

of malice or ill-will, may arrest, by mistake, an innocent man and imprison him as a supposed

felon, for which he may be sued for false imprisonment. So an officer may in good faith,

and without malice, arrest and imprison a man upon a void writ, and yet he may be liable




       Drivers License number is 911047009. This information was all available to and
       viewed by Trammell on the night of Wright’s wrongful arrest.

       11. It is clear from the information on the Warrant of Arrest and Wright’s Arkansas
       Drivers License that Trammell arrested the wrong person on the Warrant of Arrest.

       12. Trammell’s arrest of Wright was wrongful, false, and illegal. Trammell’s
       subsequent imprisonment of Wright was wrongful, false, and illegal. Trammell’s acts
       unlawfully violated the personal liberty of Wright, and Trammell detained Wright
       without sufficient legal authority. As a result of Trammell’s acts, Wright suffered
       damages, emotional distress, embarrassment, mental anguish, and a deprivation of her
       liberty, among other things.

                                    CAUSE OF ACTION #1

       13. Trammell committed the state law tort of false arrest and false imprisonment.



                                             13
                                    Cite as 2016 Ark. 147

to an action for false imprisonment for making the assault.” Akin v. Newell, 32 Ark. 605,

607 (1877). Thus, Wright sufficiently pleaded the elements of this tort.

       Trammell is presumed to intend the natural and probable consequences of his actions.

See, e.g., Williams v. State, 2015 Ark. 316, 10, 468 S.W.3d 776, 781. I am mindful that

Trammell relied on the Arkansas Crime Information Center (ACIC) to conclude that there

was an active warrant for Wright. That fact is of no moment. An arrest warrant is a warrant

issued by a disinterested magistrate after a showing of probable cause directing a law-

enforcement officer to arrest and take a person into custody. See Davis v. State, 293 Ark.
472, 739 S.W.2d 150 (1987); Black’s Law Dictionary 1819 (10th ed. 2014). The ACIC is a

law-enforcement agency governed by a board of directors. Ark. Code Ann. § 12-12-207

(Repl. 2009). The ACIC maintains the ACIS, which is a computer database that may be

accessed by law-enforcement agencies. While warrants are listed in the ACIS database, a

listing in the database is simply not a warrant.

       The Restatement further provides that an “arrest under a warrant is privileged when

the person arrested is a person sufficiently named or otherwise described in the warrant and

is, or is reasonably believed by the actor to be, the person intended.” Restatement (Second)

of Torts § 125(a). Thus, the majority should have asked whether Wright was sufficiently

identified in the warrant or whether Trammell reasonably believed Wright was the person

to be arrested. Clearly, Wright was not sufficiently identified. In fact, the warrant established

that Wright was not the person identified in the warrant. Moreover, there is no way in

which Trammel could have “reasonably believed” that Wright was the person to be arrested.

Trammell did not examine the contents of the warrant because he did not have the warrant


                                               14
                                   Cite as 2016 Ark. 147

in his possession, nor did he attempt to identify Wright by examining the information

contained in the warrant. According to the Restatement, an “arrest under a warrant is not

privileged unless the actor has possession of the warrant at the time of the arrest.”

Restatement (Second) of Torts § 126.

       While Special Justice Gardner states in his concurring opinion that Wright failed to

meet proof with proof, he misconstrues our standard of review in that this court determines

whether summary judgment is proper by viewing all evidence in favor of the nonmoving

party. See, e.g., Massey v. Fulks, 2011 Ark. 4, at 5, 376 S.W.3d 389, 391. Here, it is not

disputed that Trammell had no authority to make an arrest, and his mea culpa claiming

reliance on erroneous documentation generated and maintained by law enforcement

agencies does not substitute for an arrest warrant issued by judicial officer. The false

imprisonment alleged here was not the result of errors by court personnel. Rather, the fault

lay with the law enforcement officer. We have considered this distinction important in the

context of the Fourth Amendment. Hoay v. State, 348 Ark. 80, 71 S.W.3d 573 (2002).

Wright alleges that due to errors committed by law enforcement officials, she was unlawfully

imprisoned. For this, she should have recourse against those law enforcement officials who

are responsible. Thus, the circuit court did not err in denying Trammell’s motion for

summary judgment on the basis of immunity. I would affirm the circuit court’s decision.

       BAKER, J., joins.

       Michael Mosley, for appellant.

       Norwood & Norwood, P.A., by: Doug Norwood and Alison Lee, for appellee.




                                            15